Fourth Court of Appeals
                                  San Antonio, Texas
                                          July 9, 2021

                                      No. 04-21-00189-CV

                                   B&E TRUCKING, LLC,
                                        Appellant

                                                v.

                                      Jackline ROLLINS,
                                            Appellee

                  From the 288th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2020-CI-16578
                       Honorable Cathleen M. Stryker, Judge Presiding


                                         ORDER
       On May 11, 2021, appellant Bill Trevino Hall filed a restricted appeal seeking to appeal
“due to no service of citation to him and a resulting judgment taken against Bill Trevino Hall’s
business, B & E Trucking Co.” The clerk’s record includes a final judgment which grants
appellee Jackline Rollin’s default judgment against appellant B & E Trucking.
        Generally, a restricted appeal is available only to parties of record, so that non-parties
who have not properly intervened in the trial court lack standing to pursue an appeal of the trial
court’s judgment. Gator Licensing, LLC v. Mack, No. 04-10-00610-CV, 2011 WL 3502013, at
*2 (Tex. App.—San Antonio Aug. 10, 2011, no pet.) (mem. op.). Here, appellant Bill Trevino
Hall was not a party of record in the trial court.
       We therefore ORDER appellant Bill Trevino Hall to file by July 23, 2021, a response
showing cause why his appeal should not be dismissed for lack of jurisdiction for lack of
standing. If appellant Bill Trevino Hall fails to satisfactorily respond within the time provided,
his appeal will be dismissed. See TEX. R. APP. P. 42.3(a), (c).




                                                     _________________________________
                                                     Rebeca C. Martinez, Chief Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 9th day of July, 2021.



                                              ___________________________________
                                              MICHAEL A. CRUZ, Clerk of Court